Citation Nr: 0720455	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-20 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1967.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO) which granted service connection for 
PTSD and assigned a 50 percent evaluation effective November 
16, 2001.  The RO continued the veteran's 50 percent 
evaluation in a March 2004 rating decision.  

The veteran testified at a June 2006 travel Board hearing; 
the hearing transcript has been associated with the claims 
file.  

The issue of entitlement to a total disability rating based 
on individual uemployabiltiy due to service-connected 
disabilities (TDIU) is raised in light of the Board's 
decision this date.  This matter is referred to the RO for 
appropriate action.


FINDING OF FACT

The veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as disturbed sleep, nightmares, intrusive 
thoughts, hypervigilance, hyperarousal, blunted affect, 
avoidance of reminders of war, survival guilt, and difficulty 
with concentration.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.130, Diagnostic Code 9411(2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO sent the veteran a May 2003 letter which addressed his 
claim for service connection for PTSD.  The VCAA notice 
letter informed the veteran that information had been 
enclosed with the letter that provided information on the 
status of the veteran's claim as well as what the evidence 
must show.  He was also essentially told to provide any 
evidence that pertains to his claim in that he was informed 
that he could use the enclosed VA Form 21-4138 to tell VA 
about any other records that may exist to support his claim.  
The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  

However, despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Id; Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In that regard, the May 2003 letter addressed the veteran's 
original application for service connection.  In June 2003, 
the RO awarded service connection for PTSD and assigned a 50 
percent evaluation, effective November 16, 2001.  Therefore, 
the May 2003 letter served its purpose in providing VCAA 
notice and its application is no longer required because the 
original claim has been "substantiated."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran's current appeal is for a higher initial 
evaluation for PTSD.  The RO issued a statement of the case 
in March 2004, providing the veteran with pertinent criteria 
for establishing a higher initial rating.  Thus, the Board 
finds that VA complied with the procedural requirements of 38 
U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b).  Id.

The veteran's service medical records, VA treatment records, 
VA examinations, and a Board hearing transcript have been 
associated with the claims file.  VA has provided the veteran 
with every opportunity to submit evidence and arguments in 
support of his claim, and to respond to VA notices.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9400, 9411 (2006).  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In applying the above criteria, the Board notes that when it 
is not possible to separate the effects of the service-
connected disability from a nonservice-connected disability, 
such signs and symptoms shall be attributed to the service-
connected disability.  See 38 C.F.R. § 3.102 (2006); 
Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded 
from differentiating between symptomatology attributed to a 
nonservice-connected disability and a service-connected 
disability in the absence of medical evidence which does so.)

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

The Board finds that the veteran's overall disability picture 
is most consistent with a 70 percent rating for PTSD.  

During his VA examinations and psychiatric evaluations, the 
veteran reported having chronic depression, isolation, 
trouble with concentration and memory, intrusive thoughts, 
flashbacks, sleep disturbance and nightmares, hypervigilance, 
and difficulty with intimacy.  (See VA Treatment Records, 
July 2002, June 2003, August 2003, and January 2005.)  Mental 
status examinations completed in July 2002, June 2003, August 
2003, and January 2005 show that the veteran was well groomed 
and appropriately dressed.  He was alert and oriented.  His 
speech was clear, coherent, goal-directed, and unpressured, 
but was noted to be of low volume during July 2002 and August 
2003 evaluations.  There were no flights of ideas or 
looseness of association.  His mood was depressed and 
anxious; affect was blunted.  He denied suicidal and 
homicidal ideation.  He reported seeing shadows.  He denied 
auditory hallucinations.  There were no delusions or major 
cognitive deficits.  Insight and judgment were fair.  

During a July 2002 social work assessment, the veteran 
reported that he had two sisters whom he did not have much 
contact with.  He had been married three times.  He had three 
children and had some contact with them.  Hobbies were non-
existent other than boating.  A psychiatric evaluation was 
also completed in July 2002.  The veteran's treating 
psychiatrist stated that the veteran was not able to obtain 
and retain gainful employment on any consistent basis at that 
time and remained disabled.  He noted during a mental status 
examination that the veteran appeared to be paranoid and 
hypervigilant.  The veteran stated that he felt people were 
watching him, out to get him.  The veteran was diagnosed with 
PTSD and was assigned a GAF score of 40. 

The veteran's claims file was reviewed in conjunction with a 
June 2003 VA examination.  The veteran reported that he lived 
by himself on a sailboat.  The owners only used the boat 
about one month out of the year.  His last steady employment 
was in 1995.  He had previously owned a printing business.  
He did not have any steady work in the last eight years.  
Prior to his printing business, the veteran worked chartering 
boats acting as the captain.  At the time of the examination, 
he would occasionally work on other people's boats.  The 
veteran reported that he was a binge drinker.  He went 
without drinking for several weeks at a time, and then would 
go drinking for several days at a time.  He had never been 
hospitalized for psychiatric reasons.  During his mental 
status examination, the veteran reported vague thoughts of 
dying passively, but no suicidal ideations.   He was assessed 
with PTSD of moderate to severe intensity with Axis IV social 
stressors of unemployment, social isolation, traumatic 
memories, and financial stress.  He had a GAF score of 50.  

The examiner stated in summary, that the veteran presented 
with disturbed sleep, nightmares, intrusive thoughts, 
hypervigilance, hyperarousal, blunted affect, avoidance of 
reminders of war, survival guilt, and difficulty with 
concentration.  He stated that these symptoms could be best 
accounted for by his moderate to severe PTSD diagnosis.  The 
examiner stated that the veteran's symptoms interfered with 
the veteran's ability to function around others and limited 
his ability to find work unless he was working by himself.  
Symptoms also interfered with his sleep and sense of well 
being.  

An August 2003 VA psychiatric report noted that there had 
been no major changes since the veteran's last appointment.  
The veteran's psychiatrist stated that the veteran isolated 
and withdrew, avoided people and crowds, could not 
concentrate, had trouble remembering, had intrusive thoughts 
and flashbacks, and frequently obsessed.  He had difficulty 
with intimacy and had many unresolved conflicts and 
ambivalences.  The psychiatrist stated that there were some 
brief periods of improvement due to the benefits of 
medication, but that these were unstable and inconsistent.   
He stated that the veteran was not able to obtain and retain 
gainful employment on any consistent basis at that time and 
remained disabled.  He noted during a mental status 
examination that the veteran appeared to be paranoid and 
hypervigilant.  The veteran stated that he felt people were 
watching him, and out to get him.  

A January 2005 VA examination report noted that the claims 
file was not available for review; however, the veteran's 
last VA examination report from June 2003 was available.  The 
veteran continued to live by himself, rent-free, on a 
sailboat that a friend allowed him to use.  He occasionally 
found work repairing boats.  His work was sporadic and he 
generated at most a few thousand dollars a year.  He had 
difficulty with pervious jobs due to his irritable attitude 
and mistrust of others.  He was no longer working in the 
printing business that he owned and found that he could not 
work chartering boats as a captain due to difficulty getting 
along with others and mistrust of others.  He was fine if he 
was asked to deliver a boat where he could be by himself, or 
possibly with one other person on board.  The veteran 
continued to binge-drink.  He was followed at the VA 
outpatient clinic.  He did not have social relationships 
aside of a few veterans at the Vet Center.  A mental status 
examination did not reflect any change in symptomatology.  
The veteran was diagnosed with PTSD, moderate to severe in 
intensity and was assessed with a GAF score of 50.

The examiner stated in summary that the veteran's symptoms 
could be best accounted for by his moderate to severe PTSD 
diagnosis, and that these symptoms interfered with his sleep, 
his sense of well being, and his relatedness to others.  His 
PTSD symptoms interfered moderately to markedly with his 
ability to function in the workplace.  His ability to 
function in the workplace was moderately interfered with when 
he had to deal with other people.  He had mistrust of others 
and was easily irritated.  The veteran's sleep patterns were 
affected by his nightmares and anxiety and the examiner 
stated that it would be difficult for him to maintain a 
regular work schedule as well.  The veteran was able to work 
when he worked primarily by himself and had some flexibility 
with his hours.  His symptoms did not interfere with his 
activities of daily living.  The veteran also binged on 
alcohol which worsened his overall symptoms.  The examiner 
stated that the veteran's GAF would likely improve if he was 
able to avoid all alcohol use, but it was unlikely that his 
GAF would ever rise above 55 nonetheless.    

During a June 2006 Board hearing, the veteran indicated that 
he continued to be treated at VA for PTSD.  He reported that 
he was not working regularly at that time, but continued to 
do some work on boats.  He did not keep in touch with his 
children.  They called him from time to time, but sometimes 
he would not answer the phone.  He continued to live on his 
friend's boat.  

The record shows that veteran's symptoms have resulted in 
occupational and social impairment with deficiencies in most 
areas, such as work, family relations, or mood, due to such 
symptoms as obsessional rituals; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; difficulty in adapting to 
stressful circumstances including work or a worklike setting; 
and inability to establish and maintain effective 
relationship.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2006).  VA examinations and psychiatric evaluations show 
that the veteran was paranoid, hypervigilant, and frequently 
obsessed.  He presented with anxiety and depression.  He had 
difficulty working with other people due to his irritability 
and was unemployed.  He did not have any social relationships 
outside of a few friends at the Vet Center and had limited 
contact with family, including his three children.  

The Board finds that the veteran's PTSD has resulted in 
deficiencies in most areas, such as work, family relations, 
and mood. The veteran's VA psychiatrist stated in July 2002 
and August 2003 that the veteran was unable to obtain and 
retain gainful employment on a consistent basis.  June 2003 
and January 2005 VA examiners described the veteran's PTSD as 
moderate to severe.  The January 2005 VA examiner indicated 
that his symptoms interfered moderately to markedly with his 
ability to function in the work place due to his difficulty 
working with others.  The examiner further indicated that it 
would be difficult for him to maintain a regular work 
schedule.  The veteran was, however, able to work when he 
worked primarily by himself and did occasional work on boats.   

The veteran's VA examinations assessed him with a GAF score 
of 50, reflecting serious symptoms or any serious impairment 
in social or occupational functioning such has having no 
friends or inability to keep a job.  See DSM-IV at 46-47.  A 
July 2002 VA psychiatric evaluation reflects a GAF score of 
40, reflecting major impairment in several areas such as 
work, family relations, judgment, thinking, or mood.  Id.  
The veteran's GAF scores of 50 and 40 are consistent with his 
70 percent disability rating for PTSD with occupational and 
social impairment with deficiencies in most areas.  

The veteran has not been shown to have total occupational and 
social impairment in that he did not exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss, to warrant 
a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2006).  As noted in the Introduction portion of 
this decision, however, the issue of entitlement to a TDIU is 
referred to the RO for appropriate consideration.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The Board concludes that the evidence supports a 70 percent 
rating for PTSD.
	



ORDER

A 70 percent rating, but no more, is granted for PTSD subject 
to the law and regulations governing the payment of monetary 
benefits. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


